Citation Nr: 0001413	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Hindin


INTRODUCTION

The veteran had active service from August 1951 to August 
1954 and from September 1954 to October 1957.

This appeal arises from an August 1996 decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
regional office.

REMAND

During the course of this appeal the veteran has made varying 
statements as to whether, and what type, of hearing he 
desired.  In December 1999, the Board of Veterans' Appeals 
(Board) requested that the veteran clarify his wishes 
regarding a hearing.  Later that month he responded that he 
desired a hearing before a Member of the Board at the RO.

In view of the foregoing, this case is REMANDED for the 
following:

The RO should, in accordance with all 
applicable laws and regulations, afford 
the veteran the opportunity for a hearing 
before a Member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




